Citation Nr: 0115778	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  97-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for residuals of a 
wound to the right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
the evidence of record establishes that the veteran was 
exposed to combat while serving in Korea.

2.  The veteran's lay testimony is consistent with the 
circumstances, conditions and hardships of his service in 
Korea.

3.  The record establishes that the veteran has a diagnosis 
of PTSD and residuals of an injury to the right arm, which 
has been related to his exposure to combat in Korea.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the veteran has residuals of a wound on the right forearm 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (2000). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the veteran's PTSD was incurred as a result of his military 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f); VAOPGCPREC 12-99 (October 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for service 
connection for PTSD and for residuals of wounds to the right 
arm.  In particular, the veteran maintains that he 
participated in combat in Korea, and that those stressful 
incidents led to his development of PTSD.  He additionally 
asserts that he was wounded during combat.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and 
numerous attempts have been made to verify his claimed 
stressors.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims.  Therefore, the 
Board will proceed with appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a "clear" diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

The complication in this case is the fact that attempts to 
obtain service medical records have been unavailing.  While 
the veteran's period of service was verified, efforts to 
obtain pertinent copies of his personnel file, units of 
assignment etc have, likewise, been unsuccessful.  The 
National Personnel Records Center has indicated that such 
records may have been destroyed in a fire in 1973.  In this 
regard, where service records are missing, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991). 

A copy of a DD-214 has been obtained which does not, on its 
face, suggest any support of the contention that that the 
veteran engaged in combat.  However, the DD-214 is not 
considered dispositive because it only reflects the last 2 
years of the veteran's service, and the veteran has asserted 
that the combat took place during his preceding period of 
service.  Additionally, the veteran has submitted several 
buddy statements indicating that his unit assignments in 
Korea were with "L" Company of the 38th Infantry Regiment.  
The United States Armed Forces Center for Research of Unit 
Records (AFCRUR) has reported that the veteran's unit was 
engaged in heavy combat in September/October 1952 during 
which many casualties were sustained.  The names of the 
casualties were not available.  References in the record 
reflect his unit being engaged in fighting that was "hard 
and bitter" and that the "38th Infantry was given the 
mission of supporting this attack with every available weapon 
in the Regiment."  Bona fide stressors would certainly be 
consistent with the circumstances, conditions, and hardships 
of such an experience. 

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  
Accordingly, combat is conceded.  

Inasmuch as combat is indicated, the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence without further 
development or corroborative evidence.  The veteran's 
entirely credible lay testimony vis-à-vis residuals of a 
wound to the right arm is also consistent with the 
circumstances, condition and hardships of his service in 
Korea.  It follows that combat status combined with medical 
records demonstrating present diagnoses of PTSD related to 
service as well as findings on private medical reports from 
December 1995 pertaining to an "old injury to wrist right 
from Korean War" coupled with the absence of service medical 
records to the contrary is that the evidence is sufficient to 
satisfy that the veteran has disability resulting from an 
injury or disease contracted in the line of duty.  
Accordingly, entitlement to service connection for PTSD and 
for residuals of an injury to the right forearm is 
established.



ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for residuals of a wound on 
the right forearm.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

